[ex102guaranty62414001.jpg]
Execution copy AMENDED AND RESTATED GUARANTY THIS AMENDED AND RESTATED GUARANTY
dated as of June 24, 2014 (the “Guaranty”) executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Amended and Restated Credit Agreement
dated as of June 24, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Saul Holdings
Limited Partnership (the “Borrower”), the Lenders from time to time parties
thereto (the “Lenders”), the Issuing Banks from time to time parties thereto
(the “Issuing Banks”), the Administrative Agent, and the other parties thereto,
for its benefit and the benefit of the Lenders, the Issuing Banks and the
Specified Derivatives Providers (the Administrative Agent, the Lenders, the
Issuing Banks and the Specified Derivatives Providers, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”). WHEREAS, the
Guarantors are currently party to that certain Guaranty dated as of May 21, 2012
(as amended or otherwise modified immediately prior to the effectiveness of this
Agreement, the “Existing Guaranty”) and have agreed to enter into this Guaranty
in order to amend and restate the Existing Guaranty in its entirety; WHEREAS,
pursuant to the Credit Agreement, the Administrative Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement; WHEREAS, each Guarantor
is owned or controlled by the Borrower, or is otherwise an Affiliate of the
Borrower; WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of
the Borrower, though separate legal entities, are mutually dependent on each
other in the conduct of their respective businesses as an integrated operation
and have determined it to be in their mutual best interests to obtain financing
from the Administrative Agent, the Lenders and the Issuing Banks, and to enter
into Specified Derivatives Contracts, through their collective efforts; WHEREAS,
each Guarantor acknowledges that it will receive direct and indirect benefits
from the Administrative Agent, the Lenders and the Issuing Banks making such
financial accommodations available to the Borrower under the Credit Agreement
and from the Specified Derivatives Providers entering into Specified Derivatives
Contracts and, accordingly, each Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Banks and the Borrower’s and/or any Subsidiary’s obligations to the Specified
Derivatives Providers on the terms and conditions contained herein; and WHEREAS,
each Guarantor’s execution and delivery of this Guaranty is a condition to the
Administrative Agent and the other Guarantied Parties’ making, and continuing to
make, such financial accommodations to the Borrower. NOW, THEREFORE, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each Guarantor, each Guarantor agrees as follows:



--------------------------------------------------------------------------------



 
[ex102guaranty62414002.jpg]
2 Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations” (provided,
however, that the definition of “Guarantied Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor)): (a) all indebtedness
and obligations owing by the Borrower or any other Loan Party to any Lender or
the Administrative Agent under or in connection with the Credit Agreement and
any other Loan Document to which the Borrower or such other Loan Party is a
party, including without limitation, the repayment of all principal of the
Revolving Loans and Swingline Loans, all Letter of Credit Liabilities, and the
payment of all interest, fees, charges, reasonable attorneys’ fees and other
amounts payable to any Lender, the Issuing Banks or the Administrative Agent
thereunder or in connection therewith; (b) all Specified Derivatives
Obligations; (c) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (d) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (e) all other
Obligations. Section 2. Guaranty of Payment and Not of Collection. This Guaranty
is a guaranty of payment, and not of collection, and a debt of each Guarantor
for its own account. Accordingly, the Guarantied Parties shall not be obligated
or required before enforcing this Guaranty against any Guarantor: (a) to pursue
any right or remedy the Guarantied Parties may have against the Borrower, any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; (c) to make demand of the
Borrower, any other Loan Party or any other Person; or (d) to enforce or seek to
enforce or realize upon any collateral security held by the Guarantied Parties
which may secure any of the Guarantied Obligations. Section 3. Guaranty
Absolute. Each Guarantor guarantees that the Guarantied Obligations will be paid
strictly in accordance with the terms of the documents evidencing the same,
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Guarantied Parties with respect
thereto. The liability of each Guarantor under this Guaranty shall be absolute,
irrevocable and unconditional in accordance with its terms and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including without limitation, the following (whether or not such
Guarantor consents thereto or has notice thereof): (a) (i) any change in the
amount, interest rate or due date or other term of any of the Guarantied
Obligations, (ii) any change in the time, place or manner of payment of all or
any portion of the Guarantied Obligations, (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document or any other document or instrument
evidencing or relating to any Guarantied Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Credit Agreement, any of the
other Loan Documents, or any other documents, instruments or agreements relating
to the Guarantied Obligations or any other instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing; (b) any lack of validity or enforceability of the
Credit Agreement, any of the other Loan Documents, or Specified Derivatives
Contracts (the “Credit Documents”) or any other document,



--------------------------------------------------------------------------------



 
[ex102guaranty62414003.jpg]
3 instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing; (c) any
furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations; (d) any settlement or
compromise by the Borrower or any other Loan Party of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to the Guarantied Obligations, or any subordination of the payment of
the Guarantied Obligations to the payment of any other liability of the Borrower
or any other Loan Party; (e) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding; (f) any act or failure to act
by the Borrower, any other Loan Party or any other Person which may adversely
affect such Guarantor’s subrogation rights, if any, against the Borrower or any
other Loan Party to recover payments made under this Guaranty; (g) any
nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the Guarantied Obligations; (h)
any application of sums paid by the Borrower, any Guarantor or any other Person
with respect to the liabilities of the Borrower to the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid; (i) any defect,
limitation or insufficiency in the borrowing powers of the Borrower or in the
exercise thereof; or (j) any other circumstance which might otherwise constitute
a defense available to, or a discharge of, a Guarantor hereunder (other than
indefeasible payment in full in cash or release or termination of the
obligations of any Guarantor hereunder by the Guarantied Parties pursuant to the
terms of the Credit Agreement). Section 4. Action with Respect to Guarantied
Obligations. The Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Credit
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
the Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect, in the case of each of the
foregoing clauses (a) through (e) above, pursuant to the terms of the Credit
Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 
[ex102guaranty62414004.jpg]
4 Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full mutatis mutandis. Section 6. Covenants. Each Guarantor will comply with all
covenants with which the Borrower is to cause such Guarantor to comply under the
terms of the Credit Agreement or any of the other Loan Documents. Section 7.
Waiver. Each Guarantor, to the fullest extent permitted by Applicable Law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, other than demand for payment hereunder, and any other act
or thing, or omission or delay to do any other act or thing, which in any manner
or to any extent might vary the risk of such Guarantor or which otherwise might
operate to discharge such Guarantor from its obligations hereunder. Section 8.
Inability to Accelerate Loan. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred. Section
9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party, except to
the extent such amount is determined, in a final, non-appealable judgment by a
court of competent jurisdiction, to have been collected by the Administrative
Agent or such other Guarantied Party in violation of the Credit Agreement or
other Loan Document. Section 10. Subrogation. Upon the making by any Guarantor
of any payment hereunder for the account of the Borrower, such Guarantor shall
be subrogated to the rights of the payee against the Borrower; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against the Borrower arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or



--------------------------------------------------------------------------------



 
[ex102guaranty62414005.jpg]
5 unmatured, in accordance with the terms of the Credit Agreement or to be held
by the Administrative Agent as collateral security for any Guarantied
Obligations existing. Section 11. Payments Free and Clear. All sums payable by
each Guarantor hereunder, whether of principal, interest, fees, expenses,
premiums or otherwise, shall be paid in full, without set-off or counterclaim or
any deduction or withholding whatsoever (including any Taxes, subject to Section
3.10. of the Credit Agreement), and if such Guarantor is required by Applicable
Law or by any Governmental Authority to make any such deduction or withholding
such Guarantor shall pay to the Administrative Agent and the Lenders such
additional amount as will result in the receipt by the Administrative Agent and
the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required. Section 12. Set-off. In addition to
any rights now or hereafter granted under any of the other Loan Documents or
Applicable Law and not by way of limitation of any such rights, each Guarantor
hereby authorizes each Guarantied Party, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender, a
Specified Derivatives Provider, or an Issuing Bank subject to receipt of the
prior written consent of the Administrative Agent and Requisite Lenders,
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender or such Specified Derivatives Provider,
any affiliate of the Administrative Agent, such Issuing Bank, or such Lender to
or for the credit or the account of the Borrower against and on account of any
of the Guarantied Obligations, although such obligations shall be contingent or
unmatured. Section 13. Subordination. Each Guarantor hereby expressly covenants
and agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full. Section 14. Avoidance
Provisions. It is the intent of each Guarantor, the Administrative Agent and the
other Guarantied Parties that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”. Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of any
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject



--------------------------------------------------------------------------------



 
[ex102guaranty62414006.jpg]
6 to avoidance under the Avoidance Provisions. This Section is intended solely
to preserve the rights of the Administrative Agent and the other Guarantied
Parties hereunder to the maximum extent that would not cause the obligations of
any Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and no Guarantor or any other Person shall have any right or claim
under this Section as against the Guarantied Parties that would not otherwise be
available to such Person under the Avoidance Provisions. Section 15.
Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition of the Borrower and the other Loan
Parties, and of all other circumstances bearing upon the risk of nonpayment of
any of the Guarantied Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks. Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. SECTION 17. WAIVER
OF JURY TRIAL. (a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE
OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY. (b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO, AND EACH
OF THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH



--------------------------------------------------------------------------------



 
[ex102guaranty62414007.jpg]
7 COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION. (c) THE PROVISIONS OF THIS
SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS GUARANTY. Section 18. Loan Accounts. The Administrative
Agent and each Lender may maintain books and accounts setting forth the amounts
of principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of the Guarantied Obligations or otherwise, the
entries in such books and accounts shall constitute prima facie evidence of
amounts and other matters set forth therein. The failure of the Administrative
Agent or any Lender to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder. Section
19. Waiver of Remedies. No delay or failure on the part of the Administrative
Agent or any other Guarantied Party in the exercise of any right or remedy it
may have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Administrative Agent or any
other Guarantied Party of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.
Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until payment in full in cash of the Guarantied
Obligations and the other Obligations and the termination or cancellation of the
Credit Agreement and all Specified Derivatives Contracts in accordance with
their respective terms. Section 21. Successors and Assigns. Each reference
herein to the Administrative Agent or any other Guarantied Party shall be deemed
to include such Person’s respective successors and assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding. The Guarantied Parties may, in
accordance with the applicable provisions of the Credit Agreement and Specified
Derivatives Contracts, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent and any other Guarantied Party to any
Eligible Assignee or Participant (or any prospective Eligible Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.



--------------------------------------------------------------------------------



 
[ex102guaranty62414008.jpg]
8 Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7
of the Credit Agreement. Section 24. Payments. All payments to be made by any
Guarantor pursuant to this Guaranty shall be made in Dollars, in immediately
available funds to the Administrative Agent at its Principal Office, not later
than 1:00 p.m. Central time, on the date one Business Day after demand therefor.
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Derivatives Contracts, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted (with confirmation);
or (iii) if hand delivered, when delivered; provided, however, that any notice
of a change of address for notices shall not be effective until received.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. Section 27. Headings. Section headings used in this
Guaranty are for convenience only and shall not affect the construction of this
Guaranty. Section 28. Limitation of Liability. Neither the Administrative Agent
nor any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Credit Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Credit Documents, or any of the
transactions contemplated by thereby. Section 29. Electronic Delivery of Certain
Information. Each Guarantor acknowledges and agrees that information regarding
the Guarantor may be delivered electronically pursuant to Section 9.5 of the
Credit Agreement. Section 30. Definitions. (a) For the purposes of this
Guaranty:



--------------------------------------------------------------------------------



 
[ex102guaranty62414009.jpg]
9 “Proceeding” means any of the following: (x) any Guarantor shall: (i) commence
a voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (z); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; or (vi) make a general assignment
for the benefit of creditors; (y) the board of directors (or similar governing
body) of any Guarantor or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in this
definition of “Proceeding”; or (z) a case or other proceeding shall be commenced
against any Guarantor in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered. (b) Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement. Section 31.
Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Specified Derivatives
Contracts (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guarantied Obligations in accordance with the terms hereof and the other Loan
Documents. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein, “Qualified ECP
Guarantor” means, in respect of any Specified Derivatives Contract, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Specified Derivatives Contract or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[ex102guaranty62414010.jpg]
Signature Page to Amended and Restated Guaranty IN WITNESS WHEREOF, each
Guarantor has duly executed and delivered this Guaranty as of the date and year
first written above. SAUL CENTERS, INC. as a Guarantor By: /s/ B. Francis Saul
II Name: B. Francis Saul II Title: Chairman and CEO Address for Notices for all
Guarantors: c/o SAUL CENTERS, INC. 7501 Wisconsin Ave., Suite 1500 E Bethesda,
MD 20814 Attention: Scott V. Schneider Facsimile: (301) 986-6023 Telephone:
(301) 986-6022 SAUL SUBSIDIARY I LIMITED PARTNERSHIP as a Guarantor By: Saul
Centers, Inc., General Partner By: /s/ Scott V. Schneider Name: Scott V.
Schneider Title: Chief Financial Officer, Treasurer and Secretary SAUL
SUBSIDIARY II LIMITED PARTNERSHIP as a Guarantor By: Saul Centers, Inc., General
Partner By: /s/ Scott V. Schneider Name: Scott V. Schneider Title: Chief
Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[ex102guaranty62414011.jpg]
Signature Page to Amended and Restated Guaranty 11503 ROCKVILLE PIKE LLC as a
Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott V. Schneider Name: Scott
V. Schneider Title: Chief Financial Officer, Treasurer and Secretary 1500
ROCKVILLE PIKE LLC as a Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott
V. Schneider Name: Scott V. Schneider Title: Chief Financial Officer, Treasurer
and Secretary AVENEL VI, INC. as a Guarantor By: /s/ Scott V. Schneider Name:
Scott V. Schneider Title: Vice President, Treasurer and Secretary BRIGGS CHANEY
PLAZA, LLC as a Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott V.
Schneider Name: Scott V. Schneider Title: Chief Financial Officer, Treasurer and
Secretary



--------------------------------------------------------------------------------



 
[ex102guaranty62414012.jpg]
Signature Page to Amended and Restated Guaranty KENTLANDS LOT 1, LLC as a
Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott V. Schneider Name: Scott
V. Schneider Title: Chief Financial Officer, Treasurer and Secretary ROCKVILLE
PIKE HOLDINGS LLC as a Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott
V. Schneider Name: Scott V. Schneider Title: Chief Financial Officer, Treasurer
and Secretary SMALLWOOD VILLAGE CENTER LLC as a Guarantor By: Saul Centers,
Inc., Manager By: /s/ Scott V. Schneider Name: Scott V. Schneider Title: Chief
Financial Officer, Treasurer and Secretary WESTVIEW VILLAGE CENTER LLC as a
Guarantor By: Saul Centers, Inc., Manager By: /s/ Scott V. Schneider Name: Scott
V. Schneider Title: Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[ex102guaranty62414013.jpg]
ANNEX I FORM OF ACCESSION AGREEMENT THIS ACCESSION AGREEMENT dated as of
____________, ____, executed and delivered by ______________________, a
_____________ (the “New Guarantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Amended and Restated Credit Agreement
dated as of June [__], 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Saul Holdings
Limited Partnership (the “Borrower”), the Lenders from time to time parties
thereto (the “Lenders”), the Issuing Banks from time to time parties thereto
(the “Issuing Banks”), Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto, for its
benefit and the benefit of the Lenders, the Issuing Banks and the Specified
Derivatives Providers (the Administrative Agent, the Lenders, the Issuing Banks
and the Specified Derivatives Providers, each individually a “Guarantied Party”
and collectively, the “Guarantied Parties”). WHEREAS, pursuant to the Credit
Agreement, the Administrative Agent and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement; WHEREAS, the Specified Derivatives
Providers may from time to time enter into Specified Derivatives Contracts with
the Borrower and/or its Subsidiaries; WHEREAS, New Guarantor is owned or
controlled by the Borrower, or is otherwise an Affiliate of the Borrower;
WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent, the Lenders and the Issuing Banks, and to enter into
Specified Derivatives Contracts, through their collective efforts; WHEREAS, New
Guarantor acknowledges that it will receive direct and indirect benefits from
the Administrative Agent, the Lenders and the Issuing Banks making such
financial accommodations available to the Borrower under the Credit Agreement
and from the Specified Derivatives Providers entering into Specified Derivatives
Contracts and, accordingly, New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent, the Lenders and the Issuing Banks and
the Borrower’s and/or any Subsidiary’s obligations to the Specified Derivatives
Providers on the terms and conditions contained herein; and WHEREAS, the New
Guarantor’s execution and delivery of this Agreement is a condition to the
Administrative Agent and the Lenders continuing to make such financial
accommodations to the Borrower. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the New Guarantor, the New Guarantor agrees as follows: Section 1. Accession to
Guaranty. The New Guarantor hereby agrees that it is a “Guarantor” under that
certain Amended and Restated Guaranty dated as of June [__], 2014 (as amended,
restated,



--------------------------------------------------------------------------------



 
[ex102guaranty62414014.jpg]
supplemented or otherwise modified from time to time, the “Guaranty”) made by
each of the Guarantors party thereto in favor of the Administrative Agent and
the other Guarantied Parties and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby: (a) irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty); (b) makes
to the Administrative Agent and the other Guarantied Parties as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty as to itself as a Guarantor and agrees to be bound by each of the
covenants contained in Section 6 of the Guaranty; and (c) consents and agrees to
each provision set forth in the Guaranty. SECTION 2. GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE. Section 3. Definitions. Capitalized terms used herein
and not otherwise defined herein shall have their respective defined meanings
given them in the Credit Agreement. [Signatures on Next Page]



--------------------------------------------------------------------------------



 
[ex102guaranty62414015.jpg]
IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above. [NEW GUARANTOR] By: ________________________________
Name: ___________________________ Title: ____________________________ (CORPORATE
SEAL) Address for Notices: c/o SAUL CENTERS, INC. 7501 Wisconsin Ave., Suite
1500 E Bethesda, MD 20814 Attention: Scott V. Schneider Facsimile: (301)
986-6023 Telephone: (301) 986-6022 Accepted: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 